DETAILED ACTION
As per the instant Application having Application number 15/701575, this action responds to the request for continued examination dated 02/01/2021.
At this point, claims 1, 4, 10, and 18 have been amended.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Vishal Khatri (Reg. No. 51873) on 03/12/2021 via email, confirmed by telephone.
With respect to claims as filed on 12/24/2020, please amend claims 1, 3, 5-8, 10-12, and 18-20 as follows:

Listing of Claims
1.	(Currently Amended)	A method for controlling a cache comprising:
	receiving a request for data;
	determining whether the requested data is present in  of the cache,  of the cache, a remaining portion of the cache that is not the [[first]]MRU portion of the cache or the [[second]]LRU portion of the cache, or not in the cache; and
	
, using a pointer, the LRU portion of the cache ;
wherein if the requested data is present in the cache:
accessing the first portion of the cache, without incrementing the pointer, if the requested data is present in the MRU portion of the cache;
swapping data between the MRU portion of the cache and the LRU portion of the cache, and incrementing the pointer, if the requested data is present in the LRU portion of the cache;
swapping data between the MRU portion of the cache and the location in the remaining portion of the cache which contains the requested data, without incrementing the pointer, if the requested data is present in the remaining portion of the cache;
	wherein if the requested data is not present in the cache:
	writing the requested data into the MRU portion of the cache, and incrementing the pointer, if the MRU portion of the cache is empty;
swapping data between the MRU portion of the cache and the LRU portion of the cache, writing the requested data into the MRU portion of the cache, and incrementing the pointer, if the MRU portion of the cache is not empty.

MRU portion of cache comprises at least one block of data storage implemented using static access memory (SRAM) and the [[second]]LRU portion of cache comprises a plurality of blocks of data storage implemented using a second technology with a smaller cell size than SRAM.

5.	(Cancelled)

6.	(Currently Amended)	The method of claim 1, wherein the [[first]]MRU portion of the cache has a smaller access latency than the [[second]]LRU portion of the cache.

7.	(Currently Amended)	The method of claim 1, wherein the [[first]]MRU portion of the cache has a smaller cell size than cells in the [[second]]LRU portion of the cache.

8.	(Currently Amended)	The method of claim 1, wherein the [[second]]LRU portion of the cache is a spin transfer torque magnetic random access memory (STT-MRAM).

10.	(Currently Amended)	A hardware implemented finite state machine comprising: a digital logic circuit, which, when operating, causes the hardware implemented finite state machine to perform operations comprising:
receiving a request for data;
determining whether the requested data is present in (1) a most recently used (MRU) portion of a cache, (2) a least recently used (LRU) portion of the cache, (3) a portion of the cache that is not the MRU portion of the cache or the LRU portion of the cache, (4) or not in the cache; and

, using a pointer, the LRU portion of the cache;
wherein if the requested data is present in the cache:
accessing the first portion of the cache, without incrementing the pointer, if the requested data is present in the MRU portion of the cache;
swapping data between the MRU portion of the cache and the LRU portion of the cache, and incrementing the pointer, if the requested data is present in the LRU portion of the cache;
swapping data between the MRU portion of the cache and the location in the remaining portion of the cache which contains the requested data, without incrementing the pointer, if the requested data is present in the remaining portion of the cache;
	wherein if the requested data is not present in the cache:
	writing the requested data into the MRU portion of the cache, and incrementing the pointer, if the MRU portion of the cache is empty;
swapping data between the MRU portion of the cache and the LRU portion of the cache, writing the requested data into the MRU portion of the cache, and incrementing the pointer, if the MRU portion of the cache is not empty.

11.	(Cancelled)
12.	(Cancelled)

18.	(Currently Amended)	A semiconductor memory device comprising:
a processor; 
most recently used (MRU) portion of a cache comprising at least one block of data storage and implemented using a first type of memory;
a [[second]]least recently used (LRU) portion of the cache comprising a plurality of blocks of data storage and implemented using a second type of memory different than the first type of memory;


hardware implemented logic configured to receive a request for data from the processor, determine whether the requested data is present in (1) the MRU portion of [[a]]the cache, (2) an LRU portion of the cache, (3) a portion of the cache that is not the MRU portion of the cache or the LRU portion of the cache, (4) or not in the cache
, using a pointer, the LRU portion of the cache;
wherein if the requested data is present in the cache:
accessing the first portion of the cache, without incrementing the pointer, if the requested data is present in the MRU portion of the cache;
swapping data between the MRU portion of the cache and the LRU portion of the cache, and incrementing the pointer, if the requested data is present in the LRU portion of the cache;
swapping data between the MRU portion of the cache and the location in the remaining portion of the cache which contains the requested data, without incrementing the pointer, if the requested data is present in the remaining portion of the cache;
	wherein if the requested data is not present in the cache:
	writing the requested data into the MRU portion of the cache, and incrementing the pointer, if the MRU portion of the cache is empty;
swapping data between the MRU portion of the cache and the LRU portion of the cache, writing the requested data into the MRU portion of the cache, and incrementing the pointer, if the MRU portion of the cache is not empty.

19.	(Cancelled)
20.	(Cancelled)

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-4, 6-10, and 13-18 are considered as allowable subject matter.

Re claims 1, 10, and 18, Vorbach discloses promoting and demoting data through different levels of a cache by tracking LRU and MRU data (pp. 6-7, ¶ 105-107).  Boland discloses a directory table that uses pointers to track the LRU and MRU entries, as well as other entries (Fig. 3).  Tran discloses swapping cache lines between different regions of the cache, wherein the cache implements LRU and MRU tracking (col. 8, lines 13-35).  However, Vorbach, Boland, and Tran do not disclose the specific combination of conditions that “wherein if the requested data is present in the cache: accessing the first portion of the cache, without incrementing the pointer, if the requested data is present in the MRU portion of the cache; swapping data between the MRU portion of the cache and the LRU portion of the cache, and incrementing the pointer, if the requested data is present in the LRU portion of the cache;


Dependent claims 2-4, 6-9, and 13-17 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132